                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-01400-NYW

OPENWATER SAFETY IV, LLC,

       Plaintiff,

v.

GREAT LAKES INSURANCE SE,

       Defendant.

                        MEMORANDUM OPINION AND ORDER

Magistrate Judge Nina Y. Wang

       This matter comes before the court on the following motions:

       (1) Plaintiff Openwater Safety IV, LLC’s (“Openwater” or “Plaintiff”) Motion for

Summary Judgment on Great Lakes’ Liability for Insurance Coverage (“Plaintiff’s Motion for

Summary Judgment”), [#94, filed July 12, 2019];

       (2) Defendant Great Lakes Insurance, SE’s (“Defendant” or “GLI”) Motion to Amend its

Counterclaim Under Federal Rules (sic) of Civil Procedure 15 (“Motion to Amend”), [#105, filed

August 7, 2019]; and

       (3) Defendant’s Motion for Complete Summary Judgment Against Openwater Safety IV,

LLC (“Defendant’s Motion for Summary Judgment”), [#130, filed October 30, 2019].

       The undersigned Magistrate Judge fully presides over this matter pursuant to the Parties’

Consent [#24] and the Order of Reference dated August 14, 2018 [#25]. After carefully reviewing

the Motion to Amend, Plaintiff’s Motion for Summary Judgment, Defendant’s Motion for

Summary Judgment, the entire case file, and the applicable case law, the Motion to Amend is
GRANTED, Defendant’s Motion for Summary Judgment is GRANTED, and Plaintiff’s Motion

for Summary Judgment is DENIED with prejudice.

                                   PROCEDURAL HISTORY

       This civil action arises out of an insurance dispute. Plaintiff filed this suit on June 6, 2018

and asserted two claims for relief. See generally [#1]. Originally, Openwater sought a declaratory

judgment under New York law to establish its entitlement to the insurance pay-out and

Defendant’s liability for bad faith denial of the insurance claim. [Id. at 9-12, ¶¶ 1-6]. Openwater

also asserted a claim for breach of contract. [Id. at 12-13, ¶¶ 1-6]. On June 21, 2018, GLI filed a

Counterclaim against Openwater. [#9]. Specifically, GLI sought a declaratory judgment to

establish that Openwater (a) breached a Letter of Compliance Warranty; (b) misrepresented

material facts on its application for insurance coverage; and (c) cannot show that the vessel

suffered a “fortuitous” loss. See [id.].

       On September 25, 2018, Openwater filed a Motion for Leave to File an Amended

Complaint [#34], which this court granted in part and denied in part, see [#45, filed December 12,

2018]. Soon thereafter, Openwater filed an Amended Complaint against GLI wherein Openwater

again (a) sought a declaratory judgment to establish its entitlement to the insurance pay-out and

GLI’s liability to provide insurance coverage for Openwater’s loss, and (b) asserted a claim of

breach of contract against GLI. [#49, filed December 17, 2018]. This court entered a Scheduling

Order on January 23, 2019, setting a deadline for joinder of parties and amendment of pleadings

for February 14, 2019. [#57 at 12].

       On February 14, 2019, Openwater filed a Motion for Leave to File Second Amended

Complaint. [#58]. Construing GLI’s acquiescence to the proposed amendment as an amendment

by consent under Federal Rule of Civil Procedure 15(a)(2) and D.C.COLO.LCivR 15.1(a), this



                                                 2
court granted Openwater leave to file a Second Amended Complaint. See [#61]. Openwater filed

its Second Amended Complaint, asserting the same claims against GLI—seeking a declaratory

judgment to establish its entitlement to the insurance pay-out and GLI’s liability to provide

insurance coverage for Openwater’s loss and asserting a claim of breach of contract against GLI—

on February 23, 2019. [#62]. Openwater also asserted claims against Mark Gargula, Gowrie

Group, Inc., and Maritime Program Group, Inc., which were ultimately dismissed voluntarily by

those Parties, leaving GLI as the sole defendant. [#138]. The Second Amended Complaint remains

the operative pleading as to GLI in this case.

       Plaintiff filed its Motion for Summary Judgment as to Great Lakes’ Liability for Insurance

Coverage on July 12, 2019. [#94]. GLI subsequently filed, and this court granted, an unopposed

motion for an extension of time to respond to Plaintiff’s Motion for Summary Judgment. [#95;

#97]. On August 7, 2019, GLI filed the instant Motion to Amend/Correct/Modify its Counterclaim

against Plaintiff, [#105], and Plaintiff filed its Response to Defendant’s Motion to Amend on

August 18, 2019, [#112]. The following day, GLI filed a Response to Plaintiff’s Motion for

Summary Judgment. [#113]. On August 30, 2019, Plaintiff filed its Reply in support of its Motion

for Summary Judgment, [#119], and GLI filed a Reply in support of its Motion to Amend, [#118].

GLI filed the instant Motion for Summary Judgment on October 30, 2019. [#130]. Plaintiff filed

a Response and GLI a Reply on December 5, 2019 and January 2, 2020, respectively. [#134;

#144]. Because the Motions are now ripe, I consider the Parties’ arguments below.

                                        BACKGROUND

       This court has discussed in detail this action’s background in previous rulings. See, e.g.,

[#45; #102]. This case arises from a maritime dismasting occurring off the coast of Colombia and

involves the vessel’s owner, Plaintiff, and its insurer, Defendant. See [#62]. This court draws the



                                                 3
following material facts from the record. These material facts are undisputed unless otherwise

noted.

         In 2018, Openwater purchased the Heavan (the “vessel”), a Lagoon 52F catamaran, and

retained Jonathan Sands (“Mr. Sands”), a Naval Architect, Marine Engineer, and Professional

Marine Surveyor, to conduct a post-purchase inspection. [#45 at 2]. In March or April 2018, 1

Openwater submitted an application for insurance coverage of the vessel to GLI. [#94-4; #130-

4]. Included in the submission were three documents: (1) a completed application form; (2) an

executed Letter of Compliance (“LOC”); and (3) a Report of Survey completed by Mr. Sands and

based on his March 15, 2018 survey of the vessel (the “Sands Report”). [#94; #94-3; #94-4; #94-

5; #113 at 2].

         The application disclosed (a) that Openwater was seeking $780,000 in “first-party property

damage coverage” for the vessel, (b) that Openwater intended to employ two crew members, and

(c) two operators of the vessel: Evan-Pierre Bernard Genaud (“Mr. Genaud”) and Manuel

Giovanni Cardenas Martinez (“Mr. Martinez”). [#94-3; #113-1; #130-4]. The application form

included the following language, “WARNING: THIS IS A NAMED OPERATOR ONLY

POLICY”. [#113-1 at 7 (emphasis in original)].

         On April 6, 2018, and based on the representations made in the application form, LOC, and

Sands Report, GLI issued an insurance policy to Openwater for the vessel and provided Openwater

with a Temporary Binder. 2 [#94 at 3; #94-4; #113 at 4]. The Temporary Binder did not include:



1
  Plaintiff and Defendant identify the date of Openwater’s submission of the documents to GLI as
“late March of 2018” and “April 2, 2018”, respectively. Compare [#94 at 3] with [#113 at 1]. The
Parties’ dispute over the precise timing of the application is immaterial to the instant Motions.
2
  A Temporary Binder is a short-term insurance policy that an insurance company issues as a
temporary measure until a more formal arrangement is reached. Springer v. Allstate Life Ins. Co.
of New York, 731 N.E.2d 1106, 1108 (N.Y. 2000).
                                                 4
(a) any statement of the risks the policy insured against; (b) a definition of any words of the policy;

(c) a statement of the applicable terms and conditions; (d) a statement of the insured’s rights and

duties; or (e) information about particular losses that are or are not covered under the policy. 3 [#94-

4; #113-5]. It is undisputed that the Temporary Binder, among other information, did identify the

insurer (GLI), the insured (Openwater), the vessel (“Heavan, 2013 52’ Lagoon”), the policy

number (CSRYP/167347), the period of coverage (April 7, 2018 through April 7, 2019), the

named operators (Evan-Pierre Bernard Genaud; Manual Giovanni Cardenas Martinez), and the

Insuring Agreement Wording (“As per PYP/5/COM”).                 [#94-4; #113-5; #119 at 7].       The

Temporary Binder also stated, “For more information regarding . . . policy wordings, endorsement

wordings, standard forms and frequently asked questions, please see our website www.special-

risks.com.” [#94-4; #113-5; #119 at 7]. While Plaintiff disputes receiving the Insuring Agreement

prior to the dismasting, [#105 at 6 n.2; #112 at 15], the undisputed evidence in the record

establishes that PYP/5/COM is available for download directly from www.special-risks.com, see

[#130 at 5; #130-9 at 2]. This court further confirmed at the Final Pretrial Conference that while

Plaintiff disputes whether it received a copy of PYP/5/COM prior to the loss, it does not dispute

the language of that Agreement. [#149 at 1].

        PYP/5/COM states in relevant part:

    -   “‘Covered person’ means you, and/or any person detailed on your application form which

        has been submitted by you and approved by us, provided that person has been declared to

        us in writing as an operator of the Scheduled Vessel.” [#113-7 at 1].




3
  The Parties appear to disagree as to the proper interpretation of coverage under the Temporary
Binder, see, e.g., [#119 at 8–9], but because contract interpretation is a matter of law for the
court to determine, this court is guided by the language of the document rather than the Parties’
respective characterizations.
                                                   5
    -   “‘Operate, operation, operating’ means to navigate or be in physical control of or at the

        helm of the Scheduled Vessel.” [Id. at 2].

    -   “[GLI] provide[s] coverage for accidental physical loss of or physical damage to the

        Scheduled Vessel . . . subject to the insuring agreement provisions, conditions, warranties,

        deductibles and exclusions.” [Id.].

    -   “It is warranted that the Scheduled Vessel will be operated only be covered persons. . . .”

        (the “Named Operator Warranty”) [Id. at 12].

    -   “Where any term herein is referred to as a ‘warranty’ or where any reference is made herein

        to the word ‘warranted’, the term shall be deemed a warranty and regardless of whether the

        same expressly provides that any breach will void this insuring agreement from inception,

        it is hereby agreed that any such breach will void this policy from inception.” [Id.].

    -   “It is hereby agreed that any dispute arising hereunder shall be adjudicated according

        to well established, entrenched principles and precedents of substantive United States

        Federal Admiralty law and practice but where no such well established, entrenched

        precedent exists, this insuring agreement is subject to the substantive laws of the State

        of New York.” [Id. at 14 (emphasis in original)].

        On April 28 or 29, 2018, 4 the mast of the vessel came down while traveling off the coast

of Colombia. [#94 at 3; #113 at 9]. 5 An Emergency Log prepared by Mr. Genaud and detailing

the incident was provided to GLI shortly thereafter. [#112-1; #134 at 1–2; #134-2]. In relevant



4
  Plaintiff and Defendant identify the date of the dismasting as April 29 and April 28, 2018,
respectively. [#94 at 3; #113 at 9]. As with the precise date of the submission of the application,
the Parties’ dispute over the precise timing of the application is immaterial to the instant Motions.
5
  All witnesses to the event have disappeared and are thus unavailable to be deposed or to give
admissible evidence regarding the dismasting. [#130 at 7]. The Emergency Log, discussed infra,
is the only record of the events leading up to and including the dismasting incident.
                                                  6
part, the Emergency Log identifies three crew members on board the vessel at the time of the

incident: Manuel Giovanni Cardenas Martinez (“Mr. Martinez”), Jean-Pierre Tailor Rojas

Yupanqui (“Mr. Yupanqui”) and David Caro Correa (“Mr. Correa”).               [#112-1 at 1].    The

Emergency Log also states that “[t]he watchman on duty at the time was mate Jean-Pierre

[Yupanqui]. David and Giovanni were sitting outside on the aft deck at the coffee table. [. . . ] The

watchman Jean-Pierre [Yupanqui] was on the flybridge and had to jump to save his life when the

mast fell down.” [Id.].

       The dismasting caused extensive damage to the vessel. [#94 at 3]. Following the

dismasting, Openwater filed a claim with GLI. [Id.]. GLI denied the claim on multiple bases.

[Id.]. Subsequently, Openwater filed the instant action. See [#1].

       In July 2019, Mr. Genaud testified during his deposition that Mr. Yupanqui was at the helm

of the vessel at the time of the dismasting and explained that to be “at the helm” meant that Mr.

Yupanqui was operating the wheel and throttle of the vessel at the time of the incident. [#113-13

at 45:9-46:6]. 6 Based on the foregoing information discovered during Mr. Genaud’s deposition,

GLI filed the instant Motion to Amend. Before I turn to the merits of the Motion to Amend, I

consider the preliminary matter of the applicability of federal admiralty law and the choice of law

provision in the Insuring Agreement to the instant action.




6
  Openwater challenges GLI’s characterization of Mr. Genaud’s testimony. See [#134 at 1 (“There
is no evidence that [Mr. Yupanqui] operated the Vessel, its wheel, or its throttle while the Vessel
was owned by Openwater. None.”)]. But Mr. Genaud unequivocally testified that Mr. Yupanqui
was helming the boat at the time that the mast came down, which meant that he was “operating
the wheel and throttle.” [#130-3 at 45:946:6]. And at summary judgment, a party cannot dispute
a fact supported by the record by mere attorney argument, Baxa Corp. v. McGaw, Inc., 996 F.
Supp. 1044, 1051 (D. Colo. 1997), aff'd sub nom. Baxa Corp. v. Excelsior Med. Corp., 185 F.3d
883 (Fed. Cir. 1999), but rather must come forward with admissible evidence to dispute a fact.
See Alder v. Wal-Mart Stores, Inc., 144 F.3d 664, 671 (10th Cir. 1998).
                                                 7
                                      CHOICE OF LAW

       “Since the insurance policy here sued on is a maritime contract[,] the Admiralty Clause of

the Constitution brings it within federal jurisdiction.” Wilburn Boat Co. v. Fireman’s Fund Ins.

Co., 348 U.S. 310, 313 (1955); see also The Belfast, 74 U.S. 624, 641-42 (1868) (rejecting the

argument that federal admiralty jurisdiction over maritime contracts is limited by the Commerce

Clause); Great Lakes Reinsurance (UK), PLC v. Sea Cat I, LLC, 653 F. Supp. 2d 1193, 1197 (W.D.

Okla. 2009) (“An ocean marine insurance policy is governed by federal admiralty law.”). With

admiralty jurisdiction comes the application of substantive admiralty law and, without a statute on

point, the general maritime common law applies. E. River S.S. Corp. v. Transamerica Delaval,

Inc., 476 U.S. 858, 864 (1986); Diesel “Repower”, Inc. v. Islander Investments Ltd., 271 F.3d

1318, 1322 (11th Cir. 2001). Even when the court has concurrent diversity jurisdiction and

admiralty jurisdiction, federal maritime law governs. Pope & Talbot v. Hawn, 346 U.S. 406, 410-

11 (1953) (rejecting application of state law and the Erie doctrine in cases of concurrent

admiralty/diversity jurisdiction); Everett v. Carnival Cruise Lines, 912 F.2d 1355, 1358 (11th Cir.

1990); Butler v. Am. Trawler Co., 707 F. Supp. 29, 31 (D. Me. 1989) (applying federal maritime

law when Plaintiff brought state-law diversity action and did not designate the action as maritime

under Fed. R. Civ. P. 9(h)).

       Federal maritime law generally enforces contractual choice-of-law provisions. Triton

Marine Fuels Ltd., S.A. v. M/V PACIFIC CHUKOTKA, 575 F.3d 409, 413 (4th Cir. 2009); New

Moon Shipping Co. v. MAN B & W Diesel AG, 121 F.3d 24, 29 (2d Cir. 1997). Plaintiff also

challenges the applicability of the choice of law clause in the Insuring Agreement between the

Parties. Specifically, Plaintiff claims that New York law does not apply because it “never agreed

to the application of New York law.” [#94 at 7]. But as this court previously explained,



                                                8
       Openwater cannot accept and interpret the documents that lie at the core of its
       claims in its favor and then repudiate them when inconvenient. Therefore, this
       court finds [again] that despite Plaintiff’s insistence that Openwater received no
       insurance policy, the Temporary Binder and the Insuring Agreement comprise the
       insurance policy central to its claims.

[#45 at 10 (citations omitted) (emphasis in original)]. And here, the choice of law provision in the

Insuring Agreement provides that:

       It is hereby agreed that any dispute arising hereunder shall be adjudicated according
       to well established, entrenched principles and precedents of substantive United
       States Federal Admiralty law and practice but where no such well established,
       entrenched precedent exists, this insuring agreement is subject to the substantive
       laws of the State of New York.

[#130-10 at 14].

       As previously noted, under federal admiralty law a court will generally enforce choice-of-

law provisions. See Triton Marine, 575 F.3d at 413. Here, the choice of law provision provides

that “any dispute” arising from the Insuring Agreement is governed either by federal admiralty

law or the substantive law of the State of New York. [#1-6 at 14]. Plainly, this clause encompasses

all potential theories or claims arising from the insurance contract. And all of Plaintiff’s claims,

and Defendant’s counterclaims, arise from the Parties’ performance under the insurance contract

and subsequent coverage dispute.

       Because the parties had “not substantively briefed [the choice of law] issue,” in connection

with Plaintiff’s Motion for Leave to File an Amended Complaint [#34] or (now terminated)

Defendant Concept Special Risk Ltd’s 12(b)(2) Motion to Dismiss for Lack of Personal

Jurisdiction and Incorporated Memorandum of Law [#26], this court made “careful note of the fact

that nothing in [its #45] Order shall be construed as addressing the choice of law question in this

case in any other context, including but not limited to subsequent Rule 12 and Rule 56 motions.”

[#45 at 8]. Thus, this court made clear to the Parties that the choice of law remained at issue for

any future dispositive motions.

                                                 9
       Yet Plaintiff, in its instant Motion for Partial Summary Judgment, elected not to

substantively brief the choice of law issue. Instead, Plaintiff merely “respectfully disagrees with

the Court’s conclusion in its Order of December 12, 2018 that New York law applies,” and

promises to “brief the choice of law issue if the Court deems it necessary.” [#94 at 7]. Plaintiff

has thus waived its choice of law arguments. See, e.g., Skepnek v. Roper & Twardowsky, LLC,

No. 11-cv-4102-DDC-JPO, 2015 WL 4496301, at *12–13 (D. Kan. July 23, 2015) (finding that

plaintiffs waived their choice of law arguments when they included only a perfunctory

acknowledgement of their position on the issue in their summary judgment brief).

       In Defendant’s Response to Plaintiff’s Motion for Summary Judgment, it argues that “for

any issue not governed by an established rule of federal admiralty law, New York law will apply.”

[#113 at 12]. In light of the choice of law provision in the Insuring Agreement and the foregoing

case law, this court agrees with Defendant and concludes that (1) federal admiralty law applies,

and (2) where there is no applicable federal admiralty law, New York state law shall govern the

Parties’ claims in this case. I turn now to the merits of the pending motions.

                                     MOTION TO AMEND

       GLI seeks to add two new counterclaims for Openwater’s alleged breach of a Named

Operator Warranty found in the marine insurance policy and breach of applicable principles of

federal admiralty law. See [#105; #105-3]. GLI argues that its proposed amendment is timely and

appropriate because the new counterclaims are based on information discovered during a July 17,

2019 deposition of Mr. Genaud, wherein Mr. Genaud testified that Mr. Yupanqui had operated the

vessel on numerous occasions and was “at the helm” of the vessel when the dismasting occurred.

See [#105]. Based on this new information, GLI subsequently concluded that—by allowing Mr.

Yupanqui, an unnamed operator, to operate the vessel—Openwater breached both an express



                                                10
warranty of the policy and duties imposed by federal admiralty law. Openwater opposes GLI’s

Motion to Amend. For the following reasons, I find that the proposed amendment is timely

pursued, that GLI was diligent in filing the instant Motion, and that Openwater has failed to meet

its burden of showing that amendment would be futile or would cause substantial prejudice, undue

delay, or injustice.

        I.      Background

        This case proceeded to a Scheduling Conference on January 23, 2019 after several

unrelated delays. See [#56]. The Scheduling Order provided that the deadline to seek joinder of

parties or amendment of pleadings was February 14, 2019. [#57]. Subsequently, the Parties sought

several different extensions of time and modifications to the Scheduling Order. See [#71; #76;

#78; #95; #132; #136; #146]. None of these, however, dealt with the deadline to amend pleadings.

See [#71; #76; #78; #95; #132; #136; #146]. On August 7, 2019, GLI filed the instant Motion to

Amend its Counterclaim Under Federal Rules [sic] of Civil Procedure 15. See [#105].

        II.     Legal Standard

        The deadline to amend pleadings has long since passed, and accordingly, this court must

engage in a two-step analysis in determining whether amendment at this juncture is proper under

both Rule 16(b)(4) and Rule 15 of the Federal Rules of Civil Procedure, rather than a single-tiered

analysis under Rule 15(a) as advocated by GLI. Compare [#105] with Gorsuch, Ltd., B.C. v. Wells

Fargo Nat. Bank Ass'n, 771 F.3d 1230, 1240 (10th Cir. 2014); Pacific Specialty Ins. Co. v. Poirer,

18-cv-00880-NYW, 2019 WL 2912511 (July 8, 2019) (applying the two-step analysis to determine

whether amendment was proper). Rule 16(b) provides that a scheduling order “may be modified

only for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). “In practice, this

standard requires the movant to show the ‘scheduling deadlines cannot be met despite [the



                                                11
movant's] diligent efforts.’” Gorsuch, 771 F.3d at 1240 (citing Pumpco, Inc. v. Schenker Int’l,

Inc., 204 F.R.D. 667, 668 (D. Colo. 2001)). “This burden is satisfied, for example, when a party

learns of new information in a deposition or that the governing law has changed.” Id. “Rule 16(b)

does not focus on the bad faith of the movant, or the prejudice to the opposing party. Rather, it

focuses on the diligence of the party seeking leave to modify the scheduling order to permit the

proposed amendment.” Colo. Visionary Acad. v. Medtronic, Inc., 194 F.R.D. 684, 687 (D. Colo.

2000).

         Rule 15(a) provides that leave to amend “shall be freely given when justice so requires.”

Fed. R. Civ. P. 15(a). The court may refuse leave to amend upon a showing of undue delay, undue

prejudice to the opposing party, bad faith or dilatory motive, failure to cure deficiencies by

amendments previously allowed, or futility of amendment. Minter v. Prime Equip. Co., 451 F.3d

1196, 1204 (10th Cir. 2006) (quoting Forman v. Davis, 371 U.S. 178, 182 (1962)). The party

contesting the motion to amend has the burden of proving that the amendment should be refused

on one of these bases. Acker v. Burlington N. & Santa Fe R. Co., 215 F.R.D. 645, 654 (D. Kan.

2003).

         A proposed amendment is futile if the complaint, as amended, would be subject to

dismissal. Bradley v. Val-Mejias, 379 F.3d 892, 901 (10th Cir. 2004); see, e.g., id. (futile because

claim was subject to statute of limitations); Anderson v. Suiters, 499 F.3d 1228, 1238 (10th Cir.

2007) (futile for failure to allege all elements of cause of action); Lind v. Aetna Health, Inc., 466

F.3d 1195, 1200 (10th Cir. 2006) (futile because amended claim would seek relief barred by

statute). In considering whether an amendment is futile, courts apply the same standard used to

evaluate a claim under Rule 12(b)(6), accepting well-pleaded facts as true and reviewing solely to

determine if the Complaint states a plausible claim for relief as amended. Weingarden v.



                                                 12
Rainstorm, Inc., No. 09-2530-JWL, 2012 WL 13026753, at *1 (D. Kan. July 12, 2012). The

decision to allow amendment is within the trial court’s discretion. Burks v. Oklahoma Publ’g Co.,

81 F.3d 975, 978–79 (10th Cir. 1996). The non-moving party bears the burden of showing that

the proposed amendment is sought in bad faith, that it is futile, or that it would cause substantial

prejudice, undue delay or injustice. Corp. Stock Transfer, Inc. v. AE Biofuels, Inc., 663 F. Supp.

2d 1056, 1061 (D. Colo. 2009).

       III.      Analysis

       As explained above, whether amendment is appropriate in this case turns on a two-part

analysis.     First, because the deadline for amendment of pleadings as contemplated by the

Scheduling Order has long since passed, I consider GLI’s diligence under Rule 16(b). For the

reasons that follow, I find that the proposed amendment is timely pursued. Accordingly, I turn

next to the second part of the two-step inquiry; that is, I consider whether Openwater, as the non-

moving party, has met its burden of showing that amendment would be futile or would cause

substantial prejudice, undue delay, or injustice under Rule 15.

       Diligence of GLI under Rule 16(b). “Rule 16(b) does not focus on the bad faith of the

movant, or the prejudice to the opposing party. Rather, it focuses on the diligence of the party

seeking leave to modify the scheduling order to permit the proposed amendment.” Colo. Visionary

Acad., 194 F.R.D. at 687. In its effort to demonstrate due diligence, GLI explains that: (1) it

learned of Openwater’s failure to disclose that Mr. Yupanqui was operating the vessel in violation

of the Named Operator Warranty during a deposition of Mr. Genaud, only three weeks prior to

filing the instant Motion to Amend and in the ordinary course of discovery; (2) immediately after

learning of Openwater’s breach of the Named Operator Warranty, GLI contacted Openwater for

conferral on the instant Motion; (3) after conferral with Openwater and while still waiting for the



                                                13
transcript of Mr. Genaud’s depositions, defense counsel prepared the instant Motion; and (4) upon

receipt of Mr. Genaud’s deposition testimony transcript on August 5, 2019, defense counsel

finalized the instant Motion and filed it with the court. See [#105 at 10].

       In Response, Plaintiff challenges GLI’s contention that it only learned of Openwater’s

breach of the Named Operator Warranty during Mr. Genaud’s July 17, 2019 deposition. [#112].

Specifically, Plaintiff argues that GLI’s Motion to Amend is “too late” because an Emergency Log

(provided to GLI on May 2, 2018) stated that Mr. Yupanqui “was on the flybridge” at the time of

the dismasting. [Id. at 2]. Although Plaintiff’s argument on this point is not particularly cogent,

this court interprets Plaintiff’s argument to imply that Mr. Genaud’s deposition testimony merely

repeated the foregoing information provided to GLI in May 2018 via the Emergency Log and,

therefore, that the “new information” discovered during Mr. Genaud’s deposition does not support

amendment.

       As an initial matter, this court is puzzled by this argument because it seems contrary to

Plaintiff’s argument that there is no evidence that Mr. Yupanqui operated the vessel at all. See

[#134 at 1]. The Emergency Log cannot simultaneously serve as affirmative notice to GLI that

Mr. Yupanqui was operating the vessel sufficient to trigger GLI’s obligation to amend its

counterclaims, but provide “no evidence” to support the conclusion that Mr. Yupanqui was

operating the vessel at the time of the dismasting. In addition, the fact that Mr. Yupanqui “was on

the flybridge,” without more, does not necessarily establish that he was “operating” the vessel as

that term is contemplated by the Insuring Agreement. Indeed, until Mr. Genaud’s deposition, “[a]ll

GLI knew was that [Mr.] Yupanqui was present on the flybridge.” [#118 at 2]. It “did not know

if, due to his mere presence on the flybridge, [Mr.] Yupanqui was ‘navigating’ the vessel, in

‘physical control’ of the vessel, or ‘at the helm’ of the vessel.” [Id.]. In contrast, Mr. Genaud’s



                                                 14
deposition testimony provides a more robust explanation of Mr. Yupanqui’s role on the vessel.

For example, he testified that “Jean-Pierre [Yupanqui] was helming the boat” when the mast came

down. [#130-13 at 45:9–46:3]. Immediately thereafter, defense counsel asked Mr. Genaud, “That

means he was operating the wheel and the throttle?” [Id. at 46:4-5]. Mr. Genaud responded,

“Yes.” [Id. at 46:6]. Thus, Mr. Genaud’s testimony confirms, in the first instance, that Mr.

Yupanqui was “at the helm” of the vessel. Accordingly, I find Plaintiff’s argument on this point

unpersuasive; Mr. Genaud’s deposition testimony did serve to disclose new information.

       Because a movant’s Rule 16(b) “burden is satisfied . . . when a party learns of new

information in a deposition,” Gorsuch, 771 F.3d at 1240, and in light of GLI’s filing of the instant

Motion within three weeks thereafter, I “find[] that the amendment has been timely pursued with

due diligence because Mr. [Genaud]’s deposition occurred on [July 17, 2019] and [GLI] thereafter

promptly sought amendment on [August 7, 2019].” Pacific Specialty Ins. Co., 2019 WL 2912511,

at *2. Thus, I find that there is good cause for the modification of the Scheduling Order under

Rule 16(b)(4). Accordingly, I turn next to whether GLI’s proposed amendment is appropriate

under the standards of Rule 15.

       Rule 15 analysis. Openwater, as the non-moving party, bears the burden of showing that

GLI’s proposed amendment is sought in bad faith, that it is futile, or that it would cause substantial

prejudice, undue delay, or injustice. See Corp. Stock Transfer, Inc., 663 F. Supp. 2d at 1061 (D.

Colo. 2009). Yet, other than the timeliness arguments addressed above, Openwater’s Response to

the Motion to Amend primarily advances arguments more properly reserved for a motion for

summary judgment.

       For example, Plaintiff argues that the proposed amendment is futile because (a) the term

“operator” is not defined in the Application; (b) Mr. Genaud’s understanding of the term



                                                 15
“operator” is consistent with the definition used by the National Oceanographic Atmospheric

Administration (“NOAA”), which defines an “operator” as a “master in charge” or “captain”; (c)

Openwater had no intent to deceive GLI; and (d) “[t]here is no evidence that Pierre was acting as

a co-captain or master in charge.” [#112 at 11–12]. But the applicable standard here is whether,

as amended, the counterclaim could survive a motion to dismiss under Rule 12(b)(6). In deciding

a motion under Rule 12(b)(6), the court must “accept as true all well-pleaded factual

allegations . . . and view these allegations in the light most favorable to the [non-movant].”

Casanova v. Ulibarri, 595 F.3d 1120, 1124 (10th Cir. 2010) (internal quotation marks omitted).

Accepting as true GLI’s factual allegations regarding the Named Operator Warranty and the

alleged breach of Openwater’s duties as imposed by the express terms of the policy and applicable

principles of federal admiralty law, as I must, I conclude that counterclaims IV and V could

survive a motion to dismiss under Rule 12(b)(6). 7

       Plaintiff also argues that it would be prejudiced by the proposed amendment because the

amendment “is based on speculation” and it is “too late for Openwater to retain an expert on the

meaning of ‘Operator’ on the insurance application.” [#112 at 12]. But expert testimony on the

meaning of “operator” on the insurance application—in isolation—is inapposite. Again, Plaintiff

chooses to ignore this court’s previous holding that the Temporary Binder and Insuring Agreement

comprise the insurance policy at issue in this case. Therein, the interpretation of term “operator”

is a question of law, and is not susceptible to expert testimony. I therefore find that Plaintiff’s

argument falls far short of establishing that GLI’s proposed amendment would cause Plaintiff

substantial prejudice.



7
  A more robust analysis of GLI’s breach of warranty claim and the federal admiralty law
applicable thereto is included in Parts II and III of this court’s consideration of Defendant’s Motion
for Summary Judgment, infra.
                                                 16
        For the foregoing reasons, I find that Plaintiff has failed to meet its burden of showing that

GLI’s proposed amendment is futile or that it would cause substantial prejudice, undue delay, or

injustice. Accordingly, GLI’s Motion to Amend is GRANTED.

                 DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

I.      Background

        Defendant asserts five counterclaims against Openwater and seeks a declaratory judgment

to establish that Openwater (a) breached the Named Operator Warranty; (b) breached a Letter of

Compliance Warranty; (c) misrepresented material facts on its application for insurance coverage;

and (d) cannot show that the vessel suffered a “fortuitous” loss. See [#105-3; #130 at 26]. Each

of the foregoing counterclaims, if successful, would individually and collectively void the

insurance policy at issue in this case. For the reasons set forth below, I conclude that Defendant’s

Motion for Summary Judgment as to its counterclaim that Openwater breached the Named

Operator Warranty should be GRANTED, thereby rendering the insurance policy at issue in this

case void. Accordingly, I do not substantively discuss GLI’s remaining arguments for summary

judgment in its favor. 8

II.     Legal Standards

        Summary judgment is appropriate only if “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Henderson v. Inter-Chem Coal

Co., Inc., 41 F.3d 567, 569 (10th Cir. 1994). “A ‘judge’s function’ at summary judgment is not ‘to

weigh the evidence and determine the truth of the matter but to determine whether there is a

genuine issue for trial.’” Tolan v. Cotton, 572 U.S. 650, 656 (2014) (quoting Anderson v. Liberty


8
  This court notes, however, that it would reach the same conclusion (that Openwater’s conduct
rendered the insurance policy void) on each of GLI’s remaining counterclaims.
                                                 17
Lobby, 477 U.S. 242, 249 (1986)). “A dispute is genuine if there is sufficient evidence so that a

rational trier of fact could resolve the issue either way. A fact is material if under the substantive

law it is essential to the proper disposition of the claim.” Crowe v. ADT Sec. Servs., Inc., 649 F.3d

1189, 1194 (10th Cir. 2011) (internal citations and quotation marks omitted). In other words, a

fact is “material” if it pertains to an element of a claim or defense and a factual dispute is “genuine”

if the evidence is so contradictory that if the matter went to trial, a reasonable jury could return a

verdict for either party. See Anderson, 477 U.S. at 248. “Where the record taken as a whole could

not lead a rational trier of fact to find for the non-moving party, there is no ‘genuine issue for

trial.’” Matsushita Elec. Indus. Co., Ltd. V. Zenith Radio Corp., 475 U.S. 574, 587 (1987) (citing

First Nat. Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 289 (1968)). It is the movant’s burden

to demonstrate that no genuine dispute of material fact exists for trial, whereas the nonmovant

must set forth specific facts establishing a genuine issue for trial. See Nahno-Lopez v. Houser, 625

F.3d 1279, 1283 (10th Cir. 2010). And the court will “view the factual record and draw all

reasonable inferences therefrom most favorably to the nonmovant.” Zia Shadows, L.L.C. v. City

of Las Cruces, 829 F.3d 1232, 1236 (10th Cir. 2016).

III.    Analysis – Breach of the Named Operator Warranty

        GLI argues that summary judgment in its favor is warranted because Openwater breached

the “Named Operator Warranty” provision in the underlying Insuring Agreement. See [#130].

GLI argues that “it makes no difference whether this Court applies federal admiralty law or state

law and the Plaintiff in this matter can choose his poison,” because both New York and federal

admiralty law strictly construe express warranties in marine insurance policies.

        As explained above, before the court applies state law, it must first consider whether a well-

established, entrenched principle or precedent of substantive United States Federal Admiralty law



                                                  18
and practice applies. But here the court does “not need to determine whether to apply federal or

state law in this instance because both sources of law lead to the same rule: that marine insurance

policy warranties are to be strictly construed.” Guam Indus. Servs., Inc. v. Zurich Am. Ins. Co.,

787 F.3d 1001, 1004 (9th Cir. 2015).

       The rule pursuant to federal admiralty law, if one exists, 9 is that breach of a warranty in a

marine insurance policy constitutes an absolute bar to coverage—notwithstanding that the loss was

not caused by the breach. See Maclean v. Travelers Ins. Co., 299 F. Supp. 3d 231 (D. Mass. 2017)

(applying federal admiralty law and granting marine insurer’s motion to dismiss after finding that

the insured breached a named operator warranty, despite the fact that breach played no role in the

loss); Travelers Prop. Cas. Co. of Am. v. Ocean Reef Charters, LLC, 396 F. Supp. 3d 1170, 1177

(S.D. Fla. 2019) (applying a “well-entrenched” federal admiralty law that “all express warranties

in maritime contracts are to be strictly construed.”); Lexington Ins. Co. v. Cooke’s Seafood, 835

F.2d 1364, 1366 (11th Cir. 1988) (“[A]dmiralty law requires the strict construction of express

warranties in marine insurance contracts; breach of the express warranty by the insured releases

the insurance company from liability even if compliance with the warranty would not have avoided

the loss”); Aguirre v. Citizens Cas. Co. of New York, 441 F.2d 141, 143–45 (5th Cir.), cert. denied,

404 U.S. 829 (1971) (applying “solidly entrenched” federal admiralty law and concluding that the

“owners’ breach of their express warranty . . . suspended coverage under the insurance policy.”);

Home Ins. Co. v. Ciconett, 179 F.2d 892 (6th Cir. 1950) (applying admiralty law and concluding

that “[i]t is settled that a warranty in a contract of insurance must be literally complied with; that


9
  “In Wilburn Boat Co. v. Fireman’s Fund Ins. Co., the Supreme Court declared that no established
federal rule addressed marine insurance policy warranty clauses, and that the clauses should be
interpreted using state law. 348 U.S. at 314-16, 75 S. Ct. 368. Since Wilburn Boat, however, a
few circuits have announced that ‘federal rule’ as identified above.” Guam Indus. Servs., Inc. v.
Zurich Am. Ins. Co., 787 F.3d 1001, 1004 n.1 (9th Cir. 2015). The Tenth Circuit has neither
announced nor disclaimed such a federal rule.
                                                 19
the only question in such cases is whether the thing warranted to be performed was or was not

performed; and that a breach of the warranty releases the [insurer] from liability regardless of the

fact that a compliance with the warranty would not have avoided the loss.” (collecting cases)).

       New York law requires strict compliance with express warranties in marine insurance

contracts and provides that “the breach of an express warranty [in a marine insurance policy],

whether material to the risk or not, whether a loss happens through the breach or not, absolutely

determines the policy and the assured forfeits his rights under it.” Cogswell v. Chubb, 36 N.Y.S.

1076, 1077 (1st Dept. 1896). See also Ins. Co. of North Am. v. Zaglool, 526 F. Supp. 2d 361, 367–

78 (E.D.N.Y. 2007) (applying New York state law and holding that breach of named operator

warranty precluded coverage); Gfroerer v. Ace Am. Ins. Co., 2004 WL 2966173, at *4 – 5

(W.D.N.Y. 2004) (applying New York law and finding that breach of a “named operator” warranty

voided coverage for marine vessel accident), aff’d, 184 Fed. App’x 26, 2006 WL 1427730 (2d Cir.

2006). Thus, under both federal admiralty law and New York state law, this court must strictly

construe the express “Named Operator Warranty” in the Insuring Agreement.

       GLI’s application required that “ALL OPERATORS MUST BE DETAILED” and stated,

“WARNING: THIS IS A NAMED OPERATOR ONLY POLICY”. [#130-4 at 7 (emphases in

original)]. Plaintiff’s application for insurance coverage identified only two operators, Mr. Genaud

and Mr. Martinez. [Id.]. Thus, the Temporary Binder issued by GLI to Openwater identified the

only “Named Operators” contemplated by the policy: Mssrs. Genaud and Martinez. [#130-8]. For

additional information on the policy, the Temporary Binder also directed Openwater to

PYP/5/COM. Together, the Temporary Binder and PYP/5/COM (or “Insuring Agreement”),

constitute the insurance policy at issue in this case.




                                                  20
        Subsection “v” of the Insuring Agreement states that “[i]t is warranted that the Scheduled

Vessel will be operated only by covered persons.” [#130-10 at 12]. The Insuring Agreement

defines “covered person” as “you, and/or any person detailed on your application form which has

been submitted by you and approved by us, provided that person has been declared to us in writing

as an operator of the Scheduled Vessel.” [Id. at 1]. “Operate, operation, operating,” as defined by

the Insuring Agreement, “means to navigate or be in control of or at the helm of the Scheduled

Vessel.” [Id. at 2]. And subsection “s” of the Insuring Agreement provides that

        [w]here any term herein is referred to as a ‘warranty’ or where any reference is
        made herein to the word ‘warranted’, the term shall be deemed a warranty and
        regardless of whether the same expressly provides that any breach will void this
        insuring agreement from inception, it is hereby agreed that any such breach will
        void this policy from inception.

[Id. at 12].

        GLI argues that Openwater breached the “Named Operator Warranty” on several occasions

prior to the vessel’s dismasting, thereby voiding the policy from its inception. Specifically, GLI

points to deposition testimony of Mr. Genaud that identifies Mr. Yupanqui—importantly, not one

of the two “Named Operators” contemplated by the policy—as the operator of the vessel on

multiple occasions between issuance of the policy and the dismasting incident. [#130 at 9].

Moreover, argues GLI, Mr. Genaud admitted that Mr. Yupanqui was operating the vessel at the

time of the dismasting. [Id.].

        In Response, Plaintiff argues that “[t]here is no evidence that Jean Pierre [Yupanqui]

operated the Vessel, its wheel, or its throttle while the Vessel was owned by Openwater. None.”

[#134 at 1]. Plaintiff continues that the “only evidence of what [Mr. Yupanqui] was doing at the

time of the dismasting is in the Emergency Log[,]” which states that the “watchman [Mr.

Yupanqui] was on the flybridge and had to jump to save his life when the mast fell down.” [#134

at 1–2]. Additionally, Plaintiff argues that because the application form does not define the term

                                                21
“operator,” one of two definitions of the term should apply: (a) Mr. Genaud’s personal

understanding of the term, or (b) the National Oceanographic Atmosphere Administration’s

definition of the same. [Id. at 2].

       Plaintiff appears to continue to argue that the Insuring Agreement is inapplicable, despite

this court’s previous ruling to the contrary. See [#45 at 11 (“[T]his court finds that despite

Plaintiff’s insistence that Openwater received no insurance policy, the Temporary Binder and

Insuring Agreement comprise the insurance policy central to its claims.”)]. This court has already

“rejected Plaintiff’s contention that Openwater is not bound by the Temporary Binder and Insuring

Agreement.” [Id.].

       Upon review of the record, as discussed above, I find that Mr. Genaud’s deposition

testimony belies Plaintiff’s contention that there is “no evidence” that Mr. Yupanqui operated the

vessel in violation of the Named Operator Warranty. At his deposition, defense counsel asked Mr.

Genaud the following question: “Who was at the helm [of the vessel] when the mast came down?”

[#130-13 at 45]. Mr. Genaud responded that Mr. Yupanqui “was helming the boat.” [Id.]. Defense

counsel then asked whether this meant that Mr. Yupanqui was “operating the wheel and throttle”

to which Mr. Genaud responded in the affirmative. [Id.]. Indeed, Mr. Genaud plainly testified

that Mr. Yupanqui was “at the helm” of the boat on the day of the dismasting. And pursuant to

the Insuring Agreement, which defines the terms of the policy and its coverage, “operate . . . means

to navigate or be in control of or at the helm of the Scheduled Vessel.” [#130-10 at 12 (emphasis

added)]. Thus, it logically follows that regardless of whether the term “operator” was separately

defined by the Insuring Agreement, that the individual who navigated or was in control of or at the

helm of the Scheduled Vessel was the operator. Indeed, that definition is consistent with plain

meaning of the word “operator.”            See, e.g., Operator, Merriam-Webster Dictionary,



                                                22
https://www.merriam-webster.com/dictionary/operator (“one that operates a machine or device”)

(last   visited   Jan.   24,   2020).      See    also    Operate,    Merriam-Webster       Dictionary,

https://www.merriam-webster.com/dictionary/operate (“to perform a function : exert power or

influence” or “to cause to function”) (last visited Jan. 24, 2020); Village of Bedford Park v.

Expedia, 876 F.3d 296, 304 (7th Cir. 2017) (“An operator could also be one who operates; or one

who ‘perform[s] a function’ or ‘exert[s] power or influence.’” (quoting Merriam-Webster

Dictionary)). Accordingly, this court specifically interprets the term “operator” as “one who is

navigating, in control of, or at the helm of the Scheduled Vessel.”

        Mr. Genaud is the only individual able to testify on this issue; it appears that it is undisputed

that the other crew members aboard the vessel and witness to the dismasting have “disappeared.”

Compare [#130 at 7] with [#134]. Accordingly, I find that (1) GLI has met its burden of

establishing that there is no genuine dispute of material fact to its counterclaim that Openwater

breached the Named Operator Warranty, and (2) Openwater has failed to set forth specific facts

establishing an issue most properly reserved for trial. Defendant’s Motion for Summary Judgment

is therefore GRANTED.

                   PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

        In its Motion for Summary Judgment, Plaintiff “requests that the Court declare that the

Plaintiff’s vessel was covered, and remains covered, by insurance provided by Great Lakes on and

from the date of issuance of the [Temporary] Binder.” [#94 at 1; #62 at 18]. As discussed above,

this court concludes that, upon Openwater’s breach of the Named Operator Warranty, the

insurance coverage issued by GLI to Openwater was rendered void from its inception. In other

words, this court finds that GLI is not liable for insurance coverage of Openwater’s vessel. 10


10
  Necessarily, this conclusion also decides Plaintiff’s breach of contract claim against GLI;
because the policy was rendered void from its inception, there was no contract for GLI to breach.
                                                   23
Accordingly, Plaintiff’s Motion for Summary Judgment on Great Lakes’ Liability for Insurance

Coverage is DENIED with prejudice.



                                        CONCLUSION

       For the reasons stated herein, IT IS ORDERED that:

       (1)    Defendant’s Motion to Amend [#105] is GRANTED;

       (2)    Defendant’s Motion for Summary Judgment [#130] is GRANTED;

       (3)    Plaintiff’s Motion for Summary Judgment [#94] is DENIED with prejudice;

       (4)    Defendant, as the prevailing party, shall be awarded its costs pursuant to Rule

              54(d)(1) of the Federal Rules of Civil Procedure and D.C.COLO.LCivR 54.1; and

       (5)    The Clerk of the Court shall TERMINATE this matter, and VACATE all

              deadlines and dates associated with this action, including the trial date of June 15,

              2020.



DATED: January 24, 2020                             BY THE COURT:


                                                    _______________________
                                                    Nina Y. Wang
                                                    United States Magistrate Judge




                                               24
